   MICHAEL D. LONG
 1 Attorney at Law

 2 State Bar No. 149475
   901 H Street, Suite 301
 3 Sacramento, CA 95814
   Telephone: (916) 201-4188
 4 mike.long.law@msn.com

 5 Attorney for Defendant
   ANTONIA BRASLEY
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00198-JAM
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                          FINDINGS AND ORDER
13   KIONI M.DOGAN, and                                 DATE: February 5, 2019
     ANTONIA L. BRASLEY,                                TIME: 9:15 a.m.
14
                                                        COURT: Hon. John A. Mendez
                                  Defendants.
15

16

17                                               STIPULATION
18         1.      By previous order, this matter was set for status on December 11, 2018.
19         2.      By this stipulation, defendants now move to continue the status conference until February
20 5, 2019 at 9:15 a.m., and to exclude time between December 11, 2018, and February 5, 2019 at 9:15

21 a.m., under Local Code T4.

22         3.      The parties agree and stipulate, and request that the Court find the following:
23                 a)      The government has represented that the discovery associated with this case
24         includes in excess of 3,000 pages, including multiple search warrants. All of this discovery has
25         been either produced directly to counsel and/or made available for inspection and copying.
26                 b)      Counsel for both defendants desire additional time in particular in order to
27         continue reviewing and analyzing the discovery in this case, as well as to conduct investigation
28         and research related to the charges, to discuss the evidence and potential resolutions with their

      STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       1
      FINDINGS AND ORDER
 1        clients, and to otherwise prepare for trial. In particular, the defense is (1) acquiring records from

 2        entities that may establish defenses to some of the allegations made in this case and (2)

 3        attempting to corroborate information from witnesses that can be used concerning both trial and

 4        sentencing issues. In addition, Ms. Brasley had oral surgery this week that did not go well.

 5        Further consulting with specialists and further surgery will be required. She has difficulty

 6        talking at the present time, making it difficult for her to confer with Mr. Long in the near-term.

 7        Finally, a family member of Mr. Gable is scheduled for a major surgery on December 7, 2018.

 8        Mr. Gable will not be available to come to court on December 11, 2018, as he will be her

 9        caregiver as she recovers from surgery.

10                c)      Counsel for defendants believe that failure to grant the above-requested

11        continuance would deny counsel the reasonable time necessary for effective preparation, taking

12        into account the exercise of due diligence.

13                d)      The government does not object to the continuance.

14                e)      Based on the above-stated findings, the ends of justice served by continuing the

15        case as requested outweigh the interest of the public and the defendant in a trial within the

16        original date prescribed by the Speedy Trial Act.

17                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18        et seq., within which trial must commence, the time period of December 11, 2018 to February 5,

19        2019 at 9:15 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

20        [Local Code T4] because it results from a continuance granted by the Court at defendants’

21        request on the basis of the Court’s finding that the ends of justice served by taking such action

22        outweigh the best interest of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       2
     FINDINGS AND ORDER
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: December 5, 2018                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ CHRISTOPHER S. HALES
 8                                                           CHRISTOPHER S. HALES
                                                             Assistant United States Attorney
 9

10
     Dated: December 5, 2018                                 /s/ HAYES GABLE III
11                                                           HAYES GABLE III
                                                             Attorney for Defendant
12                                                           KIONI DOGAN
13

14 Dated: December 5, 2018                                   /s/ MICHAEL LONG
                                                             MICHAEL LONG
15
                                                             Attorney for Defendant
16                                                           ANTONIA L. BRASLEY

17

18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 6th day of December, 2018.
20

21                                                            /s/ John A. Mendez
                                                      JOHN A. MENDEZ
22                                                    UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       3
      FINDINGS AND ORDER
